Cooper, J.,
delivered the opinion of the court.
Though the plaintiff’s dog was not permitted to be at large knowingly, but escaped from his close, and was soon thereafter followed by the plaintiff’s wife for the purpose of returning him to confinement, he was nevertheless “running at large” within the meaning of the ordinance of the city,' and was lawfully killed by the city marshal.
It may be conceded that the plaintiff had a property right in the animal, and might have recovered his value as against one unlawfully killing him. J3ut of all property, dogs are more peculiarly the subjects of police regulations than any other class. They are very generally kept and considered of value because of their tendency to revert to their savage state, and to attack as an enemy any stranger who may approach them; and it is because of the danger to the public arising from these instincts that' they are so often and so generally subjected to police regulations, especially in cities and towns.
It is held with great unanimity by the courts that regulations of the most stringent character, and the most summary proceedings for the destruction of these animals kept contrary to such regulations, are entirely within legislative power, and free from constitutional objection, though the property *38of the owner is destroyed without notice or hearing in the execution of the law.
In Massachusetts it has been held that a dog, not licensed and collared according to the provisions of law, may be shot within the owner’s close by the officer. Blair v. Forehand, 100 Mass., 136.
So in New Hampshire, under a statute providing that “no person shall be liable by law for killing any dog which shall be found not having around his neck a collar of brass, tin, or leather, with the name of the owner or owners engraved théreon,” it was held that a private person might lawfully kill a dog having on a collar on which was engraved the initials of the owner’s name, even though he knew who was the owner, the court saying: “Actual notice of the ownership of the dog will not supersede the necessity of a compliance with the statute. Its provisions are direct and positive, and the consequence of a neglect of the statutory requirements are explicitly stated.”
Replying also to the argument that the act conflicted with the constitution in that it was a taking of private property for public uses, or deprived the owners of their property in dogs, the court said the act had no such effect, but “merely regulated the use and keeping of such property in a manner that seemed to the legislature reasonable and expedient. It is a mere police regulation, such as we think the legislature might constitutionally establish.” Morey v. Brown, 42 N. H., 373. See also Tiedeman on Police Rower, §141 et seq.; Cooley on Const., Lim., p. 741.

The judgment is affirmed.